PER CURIAM.
Lee Norville appeals the summary denial of his motion for post-conviction relief, filed pursuant to rule 3.850, Florida Rules of Criminal Procedure, in which he raised six grounds of ineffective assistance of counsel. We reverse and remand for an evidentiary hearing with respect to Nor-ville’s claim that defense counsel was ineffective for failing to call a material witness at trial. Anderson v. State, 796 So.2d 1205 (Fla. 4th DCA 2001). Norville alleged that Ms. Richardson was available to testify and her testimony would have supported his position that the confidential informant fabricated the information provided to the detectives.
FARMER, STEVENSON and TAYLOR, JJ., concur.